DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 24 are allowed.  Claims 25 – 37 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on April 21, 2021 from Attorney Dan Li.
The application has been amended as follows:
Claim 1
At line 15 after “and empty the bin”, and before “ . ” insert “and if un-selectable the user is unable to initiate the autonomous cleaning robot to continue cleaning or to dock at the evacuation station and empty the bin”
Claim 13
At line 16 after “and empty the bin”, and before “ . ” insert “and if un-selectable the user is unable to initiate the autonomous cleaning robot to continue cleaning or to dock at the evacuation station and empty the bin”
Claims 25 – 37 - Cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method of operating an autonomous cleaning robot, the method comprising: receiving, at a handheld computing device, data representing a status of a bin of the autonomous cleaning robot for collecting debris, the status of the bin comprising a bin fullness reading; receiving, at the handheld computing device, data representing a status of a filter bag of an evacuation station, the status of the filter bag comprising a bag fullness reading; and presenting, on a display of the handheld computing device, a user-interface control conditionally 
An updated search disclosed the closest prior art is U.S. Patent No. 9,788,698 B2 to Morin et al. (herein referred to as Morin) and U.S. Patent Publication No. 2014/0207282 to Angle et al. (herein referred to as Angle). 
Morin teaches a method of operating an autonomous cleaning robot and receiving at the handheld computing device data representing a status of a filter bag of an evacuation station; the status of the filter bag comprising a bag fullness reading.  
Morin does not teach receiving, at a handheld computing device, data representing a status of a bin of the autonomous cleaning robot for collecting debris, the status of the bin comprising a bin fullness reading; a user-interface control conditionally selectable to a user based on the status of the bin and the status of the filter bag,  the user-interface control,  if selectable,  allowing the user to initiate the autonomous cleaning robot to continue cleaning or to dock at the evacuation station and empty the bin;  the user-interface control, if un-selectable, the user is unable to initiate the autonomous cleaning robot to continue cleaning or to dock at the evacuation station and empty the bin.
Angle further teaches receiving at a handheld computing device data representing a status of a bin of the autonomous cleaning robot for collecting debris; the status of the bin comprising a bin fullness reading.
Angle does not teach receiving, at the handheld computing device, data representing a status of a filter bag of an evacuation station, the status of the filter bag comprising a bag fullness reading; and presenting, on a display of the handheld computing device, a user-interface control conditionally selectable to a user based on the status of the bin and the status of the filter bag,  the user-interface control,  if selectable,  allowing the user to initiate the autonomous cleaning robot to continue cleaning or to dock at the evacuation station and empty the bin;  the user-interface control, if un-selectable, the user 
Morin, alone, or in combination with Angle does not teach, suggest or make obvious presenting on a display of the handheld computing device a user interface control conditionally selectable to a user based on the status of the bin the status of the filter bag the user interface control if selectable allowing the user to initiate the autonomous cleaning robot to continue cleaning or to dock at the evacuation station and empty the bin if un-selectable the user is unable to initiate the autonomous cleaning robot to continue cleaning or to dock at the evacuation station and empty the bin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723